EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marina A. Sigareva (Reg # 64,233) on 2/18/21.
The application has been amended as follows: 
Claims 14-21 (Canceled)
Claims 29-33 (Canceled)











REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and arguments, filed 11/20/20 have overcome the rejections of the office action mailed 08/21/20.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claim 22 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggests a method of manufacturing a pharmaceutical composition for a treatment of a liver cancer, a prostate cancer or a human promyelocytic leukemia, comprising the steps of: providing an extract including a compound of 1,2,3,4,6-penta-O-galloyl-Beta-D-glucopyranoside (PGG), wherein the extract is extracted from Galla Chinesis via methanol; separating the compound of PGG by a medium-pressure liquid chromatography (MPLC), wherein an El fraction is washed-out by dichloromethane:methanol = 90:10, an E2 fraction is washed-out by ethyl acetate:methanol:0.1% acetic acid = 15:2:0.5, and an E3 fraction is washed-out by 100% methanol, and the fractions E1-E3 are assayed by silica TLC via using a mixture of ethyl acetate:methanol:0.1% acetic acid = 15:2:0.5 as the mobile phase to obtain a first active fraction: separating and purifying the first active fraction by a Sephadex LH-20 column, via using methanol as the mobile phase to obtain a second active fraction: and performing a UPLC analysis on the second active fraction. For example, that Applicant prepares 1,2,3,4,6-pentagalloylglucose, PGG from Galla Chinesis 
Furthermore, the instant method unlike the closest prior (Li et al.) do not use the macroporous resin, and is less complicated compared to the procedure disclosed in said closest prior art. Also, a person of ordinary skill in the art would recognize 
that during extraction and separation of the desirable constituents, the solvents used significantly vary with the characteristics and types of the constituents and in this respect the types and ratios of mixtures of solvents used by in Applicant method is not obvious or suggested in the prior art, let alone being obvious to be applied or used for manufacturing a the pharmaceutical composition from Galla Chinesis, per se. 
Also, Applicant manufacturing method is simple and efficient and comprises using mobile phases that only need the gradient elution of ethyl acetate/methanol/acetic acid and methanol for Galla Chinesis to quickly eliminate the unwanted compositions in different plants, which causes the high purity of PGG to be obtained in one purification step. Thus, Applicant’s simple and efficient manufacturing method, has the benefits of effective reduction of manufacturing costs essential in the scale-up process of industrial mass production. In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
It should be noted that a description of the "Sephadex LH-20" column recited in the claim and specification and also used in Applicant's invention and which particularly and definitely identifies this column was provided in a paper or resource by Applicant at the request of Examiner and is herein attached in the interview summary. This description avoids any possibility of indefiniteness or uncertainty with request to the identity of this particular column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623